DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–8 is/are pending.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1–8 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Laor (US 2011/0310530 A1).
Laor discloses a secondary battery (200, [0139]) comprising a first electrode (208) having one face, an opposite face, a side face, and a plurality of through holes that penetrate from the one face to the opposite face (FIG. 9, [0146]); a first separator layer (212) that is laminated to inner walls of the through holes of the first electrode (208, [0147]); a second separator layer (212) that is directly laminated to at least one of the one face and the opposite face of the first electrode (208, [0147]); and a second electrode (216) that is laminated to a surface of the second separator layer (212, [0148]), the surface being on an opposite side of another surface thereof which is in contact with the first electrode (208, [0148]), the second electrode (216) being continuously present across a surface of the first separator layer (212) and the surface of the second separator layer (212, [0148]).
Laor does not disclose, teach, or suggest the following distinguishing feature(s):
A secondary battery comprising a second separator layer having a carrier ion conductivity lower than the carrier ion conductivity of a first separator layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725